DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 36-40 directed to invention non-elected without traverse.  Accordingly, claim 36-40 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 9/8/2022 on Frank Scutch (Reg. No. 34,484).

The application has been amended as follows: 
Cancel claim 26.
Cancel claim 27.
Claim 25 line 1 : replace “claim 22” with “claim 21”
Claim 26 line 1 : replace “claim 22” with “claim 21”
Claim 30 line 2 : replace “universal atlas database” with “global standardised atlas database”
Claim 30 line 3 : replace “universal atlas database” with “global standardised atlas database”
Claim 35 replace  : “c) standardise the set of local contours, using a trained model to compensate for biases in the set of local contours, thereby creating a set of standardised global contours for the medical scan image.” with 
“c) standardise the set of local contours, using a trained model to compensate for biases in the set of local contours, thereby creating a set of standardised global contours for the medical scan image,  and adding an atlas to the global standardised atlas database, the atlas comprising the medical scan image and the set of standardised global contours for the medical scan image.”

Replace Title with “Method and Apparatus for generating a universal atlas database”

Allowable Subject Matter
Claim 21, 23-25, 28-35 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With respect to claims 21, 23-25, 28-35 (renumbered 1-9), in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“c) standardise the set of local contours, using a trained model to compensate for biases in the set of local contours, thereby creating a set of standardised global contours for the medical scan image,  and adding an atlas to the global standardised atlas database, the atlas comprising the medical scan image and the set of standardised global contours for the medical scan image.”
The closest Prior Art of Record is 
PGPub 2018/0096478, WO 2016198568 and Patent 7,995,8113 which all describe a single level atlas based auto-contouring system.  These are similar to Applicant’s Admitted Prior Art (fig. 1-8).    They fail to disclose the multi-level (institution/global) hierarchy.    
Gregoire (“Delineation of the neck node levels for head and neck tumors ..”, conclusion) shows the format of institution level atlases and national cooperative group of atlases, but does not show how they would interact. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662